Citation Nr: 1505460	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for residuals of prostate cancer, to include whether the reduction from 100 percent, effective October 1, 2012, was proper.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to total disability individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reduced the disability rating for residuals of prostate cancer from 100 to 20 percent, effective October 1, 2012.  An October 2012 rating decision increased the rating from 20 to 40 percent, effective October 1, 2012.  

The October 2012 rating decision also granted service connection for erectile dysfunction with an assigned noncompensable (zero percent) rating.  The Board notes that although, the Veteran did not file a Notice of Disagreement with respect to this claim, it is part and parcel of the increased rating claim for residuals of prostate cancer and is therefore considered to be on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In March 2013, the Veteran testified before the undersigned seated at the local RO.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for depression secondary to prostate cancer has been raised by the record (see Hearing Transcript, pp. 7-8; 10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial compensable rating for erectile dysfunction and a rating in excess of 60 percent for residuals of prostate cancer, including the propriety of the reduction from100 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the period beginning October 1, 2012, the residuals of prostate cancer have been manifested by incontinence requiring the wearing of absorbent materials that must be changed more than four times per day.


CONCLUSION OF LAW

For the period beginning October 1, 2012, the criteria for a 60 percent disability rating, but no higher, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§, 4.3, 4.7, 4.21; 38 C.F.R. § 4.115a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Disability Ratings 

Disability ratings are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, surpa. 

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2014).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

In this case, there is no evidence of renal dysfunction.  Thus, the Veteran's prostate cancer is appropriately rated as voiding dysfunction.  Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014). 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  Id. 

Urinary frequency is rated as follows: daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  Id. 

Obstructed voiding is rated as follows: urinary retention requiring intermittent or continuous catheterization (30 percent); marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of (1) post-void residuals greater than 150 cubic centimeters (cc), (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc per second), (3) recurrent urinary tract infections secondary to obstruction, (4) stricture disease requiring periodic dilatation every 2 to 3 months (10 percent); obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year (0 percent).  Id.

As noted earlier, the Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran had a voiding dysfunction that caused urine leakage which required the Veteran to wear an absorbent pad about twice per week.  The voiding dysfunction did not require the use of an appliance.  It was noted the voiding dysfunction caused increased urinary frequency, described by the Veteran as daytime voiding interval between one and two hours; and nighttime awakening to void 2 times.  The voiding dysfunction also caused symptoms of obstructed voiding such as hesitancy and decreased (although not markedly) force of stream.  The Veteran did not have a urinary tract or kidney infection.  

VA treatment records dated August 2012 show the Veteran reported complained of constant urge incontinence and nocturia x 6.  He also reported mild dysuria (painful urination) and denied hematuria (blood in urine).  It was not reported whether he required the use of pads.

Because it allows for the highest disability rating, the Board will consider whether the Veteran may receive a compensable disability rating under the rating criteria for urine leakage.

As noted above, a 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, while a 40 percent rating applies when a veteran is required to wear absorbent materials that must be changed 2 to 4 times per day.  38 C.F.R. § 4.115a.

The Veteran reported on the February 2012 VA examination that he was required to wear an absorbent pad approximately twice per week and described urinary frequency as daytime voiding interval between one and two hours; and nighttime awakening to void 2 times.  These numbers would warrant a 20 percent rating under the rating criteria for urinary leakage and urinary frequency.  38 C.F.R. § 4.115a.  However, the Veteran's August 2012 report of nocturia x 6 would warrant a 40 percent rating under the rating criteria for urinary frequency.  

At the hearing on March 12, 2013, the Veteran testified that he used at least five pads per day as a result of urinary incontinence.  See Hearing Transcript, pg. 3.  While he did not state how many times per day he needed to urinate, he explained that whenever he drank water, he needed to urinate almost instantly.  Id. at 4.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran can attest to factual matters of which he has first-hand knowledge, including how frequently he uses the restroom during the day and at night, and how many pads he must wear each day.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In the case at hand, the Veteran has provided competent and credible testimony of readily observable characteristics of his voiding dysfunction.  The Veteran's hearing testimony indicates that he changes his pads at least five times per day.  These numbers warrant a 60 percent rating under section 4.115a for urine leakage.  38 C.F.R. § 4.115a.  

The testimony indicates that the symptoms had been present for some time prior to the hearing.  Accordingly, the 60 percent rating is granted for the period beginning October 1, 2012.

ORDER

For the period beginning October 1, 2012, a 60 percent rating for residuals of prostate cancer is granted.   


REMAND

In his substantive appeal received in December 2012, the Veteran expressed disagreement with the initial noncompensable rating for erectile dysfunction.  The Board is required to remand this issue so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999)

The Veteran was reportedly scheduled to undergo total prostatectomy at VA in June 2010.  The records of the surgery and associated hospitalization are not in the claims file.  VA has a duty to insure that these records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Entitlement to a TDIU is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Veteran reported on the February 2012 VA examination that the residuals of his prostate cancer did not affect his ability to work, at the March 2013 hearing, he indicated that he was not currently working and it was due in part to his symptoms related to residuals of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Obtain all records of the Veteran's VA hospitalization for prostatectomy in June 2010, and any records of follow up treatment between June 2010 and August 2012.

3.  Issue a statement of the case with regard to the issue of entitlement to an initial compensable rating for erectile dysfunction.  This issue should not be certified to the Board, unless a timely substantive appeal is received.

4.  Obtain an opinion as to whether the Veteran's service connected disabilities (residuals of prostate cancer, residuals of incisional hernia repair, and erectile dysfunction) would prevent him from obtaining or maintaining substantially gainful employment for which he would otherwise be qualified.     

The examiner should provide reasons for these opinions. If the examiner is unable to provide an opinion without resort to speculation, it should be explained why an opinion cannot be reached.  

3.  If any benefit sought in a perfected appeal is not granted in full; issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


